Exhibit 10.2

 

 

 

SUBSCRIPTION ESCROW AGREEMENT

among

TRANSATLANTIC PETROLEUM LTD.,

MADISON WILLIAMS AND COMPANY LLC,

and

CITIBANK, N.A., as Escrow Agent

Dated as of September 27, 2010



--------------------------------------------------------------------------------

This Subscription Escrow Agreement (this “Agreement”), dated as of September 27,
2010, is entered into by and among TransAtlantic Petroleum Ltd., a Bermuda
corporation (the “Company”), Madison Williams and Company LLC (“Madison
Williams”), as the lead placement agent for itself and on behalf of the
Company’s other placement agents in the Offering (as defined below)
(collectively Madison Williams and the other placement agents are referred to
herein as the “Placement Agents”), and CITIBANK, N.A., a national banking
association incorporated under the laws of the United States of America (the
“Escrow Agent”).

WHEREAS, the Company intends to raise cash funds from investors (the
“Investors”) pursuant to a “registered direct” public offering (the “Offering”)
of not less than $50,000,000 (the “Minimum Amount”) nor more than $100,000,000
of common shares, par value $0.01 per share (each, a “Share”), on a “best
efforts” basis;

WHEREAS, the Company has entered into a Placement Agency Agreement, dated
September 27, 2010, with the Placement Agents pursuant to which the Placement
Agents are authorized to solicit subscription funds on behalf of the Company in
connection with the Offering;

WHEREAS, the Company and Madison Williams desire to establish an escrow account
with the Escrow Agent into which the Company and the Placement Agents shall
instruct Investors to deposit funds, to be held for the benefit of the Investors
and the Company, until such time as such funds are to be released to the Company
or returned to the Investors in accordance with the terms of this Agreement;

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent upon
the terms and conditions set forth herein; and

WHEREAS, unless the Offering has been terminated by the Company and Madison
Williams, or the Minimum Amount has not been deposited with the Escrow Agent and
accepted by the Company, the closing of the Offering shall take place on or
before 4:00 p.m. eastern time on September 30, 2010 (the “Initial Closing
Date”), unless otherwise extended to a date following the Initial Closing Date
by the Company and Madison Williams as provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, the parties hereto,
intending to be legally bound, do hereby agree as follows:

1. Establishment of Escrow. Prior to the commencement of the Offering, the
Escrow Agent shall cause to be opened a fully segregated non-interest bearing
account (the “Escrow Account”). The Company and Madison Williams hereby appoint
CITIBANK, N.A. as Escrow Agent in accordance with the terms and conditions set
forth herein, and the Escrow Agent hereby accepts such appointment. The Escrow
Agent hereby agrees to receive and disburse the proceeds from the offering of
the Shares in accordance with the terms and conditions set forth herein. The
Escrow Account shall be entitled “Escrow Account for the benefit of Subscribers
for Shares of TransAtlantic Petroleum Ltd.”



--------------------------------------------------------------------------------

2. Deposit of Escrowed Property.

(a) The Company and the Placement Agents shall instruct Investors to direct any
amounts wired in payment for Shares to the Escrow Agent for deposit into the
Escrow Account, in accordance with the wire instructions provided for the Escrow
Agent in Section 7 hereof. Upon receipt thereof, the Escrow Agent shall credit
such funds to the Escrow Account. During any period prior to the closing of the
Offering, the Company is aware and understands that it is not entitled to the
assets held in the Escrow Account (the “Escrow Property”) and no Escrow Property
shall become the property of the Company or any other entity, or be subject to
the debts of the Company or any other entity, until properly released by the
Escrow Agent to the Company in accordance with this Agreement. All proceeds so
deposited shall remain the property of the Investors and shall not be subject to
any liens or charges by the Company, the Placement Agents or the Escrow Agent
until properly released by the Escrow Agent to the Company and Madison Williams
in accordance with this Agreement.

(b) Upon receipt of the Escrow Property, the Escrow Agent shall acknowledge such
receipt in writing (which may be via electronic mail) to the Company and Madison
Williams and shall hold and disburse the same pursuant to the terms and
conditions of this Agreement. The Escrow Agent shall have no duty to verify
whether the amounts and property delivered comport with the requirements of any
other agreement.

(c) The Escrow Agent will reject any Investor’s funds upon receipt of written
instructions generated as a result of the Company’s or Madison Williams’ review
of the Investor’s suitability for investment in the Shares. If the Company’s or
Madison Williams’ review of the Investor’s application and method for payment
for Shares under its anti-money laundering policies and procedures indicates a
risk of money laundering or fraud, the Company or Madison Williams will notify
the Escrow Agent and will provide written instructions regarding disposition of
the Investor funds in question. The Escrow Agent shall be entitled to rely on
the foregoing review by the Company or Madison Williams, and in the absence of
such written instructions from the Company or Madison Williams, the Escrow Agent
shall be entitled to conclude that no risk of money laundering or fraud exists;
provided, however, that the Escrow Agent (without undertaking any independent or
additional responsibility for diligence or review) reserves the right to reject
Investor funds based on its own policies and procedures and determinations by
providing notice to the Company and Madison Williams.

(d) The Escrow Property will remain uninvested and no interest will accrue
thereon.

3. Maintenance of Escrowed Property. Pursuant to this Agreement, and during the
term of this Agreement, the Escrow Agent shall maintain the assets of the Escrow
Property in the Escrow Account.

4. Instructions, Verification, Communications.

(a) All instructions required under this Agreement will be delivered to the
Escrow Agent in writing in English, in facsimile form and, if so requested by
the Escrow Agent, an original, executed by any person who is authorized by the
Company and Madison Williams to provide such instructions (“Authorized
Persons”), which Authorized Persons may include officers of the Company and
Madison Williams. In addition, any notices to be given by or to the

 

2



--------------------------------------------------------------------------------

Company or Madison Williams pursuant to this Agreement may be given by or to any
Authorized Person. The identity of such Authorized Persons, as well as their
specimen signatures, title, telephone and e-mail address, shall be delivered to
the Escrow Agent in the list of authorized signers form set forth on Exhibit A,
and shall remain in effect until the Company or Madison Williams notify the
Escrow Agent of any change. The Escrow Agent, the Company, Madison Williams and
all Authorized Persons identified to the Escrow Agent as provided herein agree
that the above constitutes a commercially reasonable security procedure.

(b) In the event funds transfer instructions are given (other than in writing at
the time of execution of this Agreement), whether in writing, by telecopier,
.pdf, e-mail, or otherwise, such funds transfer instructions should contain a
selected test word also evidenced on Exhibit A. Test Words must contain at least
8 alphanumeric characters, established at document execution and changed each
time Exhibit A is updated in accordance with (a) above. In addition or in lieu
of test words, the Escrow Agent is authorized to seek confirmation of such
instructions by telephone call back to the applicable person(s) specified to the
Escrow Agent from time to time by an Authorized Person and the Escrow Agent may
rely upon the confirmations of anyone purporting to be the person(s) so
designated. To ensure the accuracy of the instructions it receives, the Escrow
Agent may record such call backs. If the Escrow Agent is unable to verify the
instruction, or is not satisfied in its sole discretion with the verification it
receives, it will not execute the instruction until all issues have been
resolved to its satisfaction. The persons and telephone numbers for call backs
may be changed only in writing, signed by an Authorized Person, actually
received and acknowledged by the Escrow Agent. The Company, Madison Williams and
all Authorized Persons identified to the Escrow Agent acknowledge that these
security procedures for funds transfers are commercially reasonable.

(c) To help the U.S. government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. When an account is opened, the Escrow Agent will ask for information
that will allow the Escrow Agent to identify relevant parties. The Company,
Madison Williams and all Authorized Persons identified to the Escrow Agent
hereby acknowledge such information disclosure requirements and agree to comply
with all such information disclosure requests from time to time from the Escrow
Agent.

(d) Notwithstanding anything to the contrary herein, any and all email
communications (both text and attachments) by or from the Escrow Agent that the
Escrow Agent deems to contain confidential, proprietary, and/or sensitive
information shall be encrypted. The recipient (the “Email Recipient”) of the
encrypted email communication will be required to complete a registration
process. Instructions on how to register and/or retrieve an encrypted message
will be included in the first secure email sent by the Escrow Agent to the Email
Recipient. Additional information and assistance on using the encryption
technology can be found at Citibank’s Secure Email website at
www.citigroup.com/citigroup/citizen/privacy/email.htm or by calling
(866) 535-2504 (in the U.S.) or (904) 954-6181.

(e) The provisions of this Section 4(a)-(d) may be amended by the Escrow Agent
unilaterally upon notice to the Company and Madison Williams.

 

3



--------------------------------------------------------------------------------

5. List of Investors. The Company and Madison Williams shall furnish or cause to
be furnished to the Escrow Agent a list, substantially in the form of Exhibit B
attached, containing the name of, the address of, number of Shares subscribed
for by, the subscription amount delivered to the Escrow Agent on behalf of, and
the U.S. tax identification number, if applicable, of, each Investor whose funds
are being deposited (the “List of Investors”), and to which is attached a
completed W-9 form (or, in the case of any Investor who is not a United States
citizen or resident, a W-8 form) for each listed Investor. The Escrow Agent
shall notify the Company and Madison Williams of any discrepancy between the
subscription amounts set forth on the List of Investors delivered pursuant to
this Section 5 and the subscription amounts received by the Escrow Agent,
whereupon the Company and Madison Williams shall resolve such discrepancy, and
the Company and Madison Williams shall cause to be delivered to the Escrow Agent
a revised List of Investors reflecting such resolution.

6. Release of Subscription Amounts.

(a) If the Escrow Agent shall receive a notice, substantially in the form of
Exhibit C hereto (an “Offering Termination Notice”), from the Company, the
Escrow Agent shall promptly after receipt of such Offering Termination Notice
send to each Investor listed on the current List of Investors held by the Escrow
Agent pursuant to Section 5, a check to the order of such Investor in the amount
of the subscription amount held by the Escrow Agent for such Investor as set
forth on such List of Investors held by the Escrow Agent. The Escrow Agent shall
promptly notify the Company and Madison Williams of the distribution of such
funds to the Investors.

(b) If prior to 4:00 P.M. eastern time on the Initial Closing Date, the Escrow
Agent receives written notice, in the form of Exhibit D, signed by the Company
and Madison Williams stating that the closing of the Offering has been extended
to a date following the Initial Closing Date (the “Extended Closing Date”) then
the closing of the Offering shall be so extended.

(c) In the event that (i) funds equal to at least the Minimum Amount have been
deposited with the Escrow Agent in accordance with this Agreement on or before
the Initial Closing Date or the Extended Closing Date, as the case may be (each,
a “Closing Date”), and (ii) no Offering Termination Notice shall have been
received by the Escrow Agent, the Company and Madison Williams shall deliver to
the Escrow Agent a joint notice on such Closing Date substantially in the form
of Exhibit E hereto (the “Closing Notice”), designating the proceeds which are
to be distributed on such Closing Date, and identifying the Investors and the
number of Shares to be sold to each thereof on such Closing Date. The Escrow
Agent, after receipt of the Closing Notice, on the Initial Closing Date or the
Extended Closing Date, as the case may be, shall pay to the Company and Madison
Williams (for itself and the other Placement Agents) the amount set forth for
each such entity, respectively, on the Closing Notice, by wire transfer of
immediately available funds and otherwise in the manner specified in the Closing
Notice, which amounts shall equal collectively the aggregate of the subscription
amounts paid by the Investors identified in the Closing Notice for the Shares to
be sold on such Closing Date as set forth on the List of Investors held by the
Escrow Agent pursuant to Section 5.

(d) If at any time and from time to time prior to the release of any Investor’s
total subscription amount pursuant to paragraph (a) or (c) of this Section 6
from the Escrow Account, the Company shall deliver to the Escrow Agent a notice,
substantially in the form of Exhibit F hereto (a “Subscription Termination
Notice”), to the effect that any or all of the subscriptions of such Investor
have been rejected by the Company (a “Rejected Subscription”), the Escrow Agent
shall, promptly after receipt of such Subscription Termination Notice, send a
check to the order of such Investor in the amount of such Rejected Subscription.

 

4



--------------------------------------------------------------------------------

(e) If by 4:00 P.M. eastern time on Initial Closing Date or the Extended Closing
Date, if extended pursuant to paragraph (b) of this Section 6, the Escrow Agent
has not received a Closing Notice or the total amount of funds that have been
deposited with the Escrow Agent is less than the Minimum Amount, then the Escrow
Agent shall promptly send to each Investor a check to the order of such Investor
in the amount of the subscription amount held by the Escrow Agent for such
Investor as set forth on the List of Investors.

(f) For the purposes of this Section 6, any check that the Escrow Agent shall be
required to send to any Investor shall be sent to such Investor within 3-5
business days by first class mail, postage prepaid, at the address set forth on
the List of Investors.

7. Notices and Wire Instructions.

(a) Any notice or other communication required or permitted to be given
hereunder shall be in writing in English and shall be sent (i) by personal
delivery, overnight delivery by a recognized courier or delivery service, or
(ii) mailed by registered or certified mail, return receipt requested, postage
prepaid, or (iii) confirmed telecopy accompanied by mailing of the original on
the same day by first class mail, postage prepaid, in each case addressed as
follows:

If to the Company:

TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Matthew McCann

Phone: (214) 220-4323

Facsimile: (214) 265-4711

Email: matt.mccann@tapcor.com

If to Madison Williams:

Madison Williams and Company LLC

600 Travis, Suite 5800

Houston, Texas 77002

Attention: Sylvia Barnes

Phone: (713) 221-3100

Facsimile: (713) 250-4294

Email: sylvia.barnes@madisonwilliams.com

If to the Escrow Agent:

Citibank, N.A.

Agency and Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Telephone: (212) 816-5650

Facsimile: (212) 657-2762

Attention: Mary Ellen Connolly

Email: mary.e.connolly@citi.com

 

5



--------------------------------------------------------------------------------

or to such other address as the person to whom notice is to be given may have
previously furnished to the others in the above-referenced manner. All notices
and communications, if mailed, shall be effective when deposited in the mails,
except that notices and communications to the Escrow Agent and notices of
changes of address shall not be effective until received.

(b) For the purpose of deposits to or payments from the Escrow Account, the
parties hereby specify the following wire instructions;

If to the Company:

Citibank

Account Name: Transatlantic Petroleum Ltd.

Account Number: 977 121 6360

SWIFT: CITIUS33

ABA Number: 113193532

Reference No.: #798487 Transatlantic Petroleum Subscription Escrow

If to the Escrow Agent:

Citibank, N.A.

388 Greenwich Street

New York, New York 10013

ABA Number: 021-000-089

CREDIT A/C No.: 36116494

Account Name: Escrow Subscription Account

8. Concerning the Escrow Agent. Each party agrees that:

(a) The Escrow Agent shall not be under any duty to give the Escrow Property
held by it hereunder any greater degree of care than it gives its own similar
property, and shall not be required to invest any funds held hereunder.
Uninvested funds held hereunder shall not earn or accrue interest.

(b) The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. The Escrow Agent shall not be subject
to, nor required to comply with, any other agreement between or among any or all
of the Company and Madison Williams or to which any of them may be a party and
to which the Escrow Agent is not a party, nor required to comply with any
direction or instruction that is not delivered to the Escrow Agent in accordance
with this Agreement. The Escrow Agent shall not be required to expend or risk
any of its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder. The Escrow Agent shall not be
obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification. Notwithstanding any other
provision hereof, the Escrow Agent shall have no responsibility whatsoever for
any Shares, and the Escrow Agent shall have no duty to disburse any funds
deposited with it by check until such check shall have cleared.

 

6



--------------------------------------------------------------------------------

(c) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall Escrow Agent be liable (i) for
acting in accordance with or relying upon any order, judgment, instruction,
notice, demand, certificate, instrument, consent, authorization, receipt, power
of attorney, e-mail, .pdf or writing from the Company or Madison Williams or any
entity acting on its behalf that is delivered to the Escrow Agent in accordance
with this Agreement, or (ii) for any indirect, consequential, punitive or
special damages, regardless of the form of action and whether or not any such
damages were foreseeable or contemplated.

(d) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Escrow Agent (including but not limited to any
act or provision of any present or future law or regulation or governmental
authority, any act of God, terrorism, war, or the unavailability of the Federal
Reserve Bank wire or facsimile or other wire or communication facility).

(e) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Property), the
Escrow Agent is authorized to comply therewith in any manner it or legal counsel
of its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, the Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect. The Escrow
Agent shall have no duty to determine the authenticity or the correctness of any
fact stated therein or the propriety or validity or the service thereof.

(f) The Escrow Agent may act pursuant to the advice of counsel with respect to
any matter relating to this Agreement and shall not be liable for any action
taken or omitted in good faith and in accordance with such advice.

(g) The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company shall pay or reimburse the Escrow Agent upon request for
any transfer taxes or other taxes relating to the Escrow Property incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent from
any amounts that it is obligated to pay in the way of such taxes. Any payments
of income from this Escrow Account shall be subject to withholding regulations
then in force with respect to United States taxes. The Company and Madison
Williams will provide the Escrow Agent with appropriate W-9 forms for tax I.D.,
number certifications, or W-8 forms for non-resident alien certifications.

 

7



--------------------------------------------------------------------------------

(h) Paragraphs (c) and (g) shall survive notwithstanding any termination of this
Agreement or the resignation or removal of the Escrow Agent.

(i) The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, sufficiency, value or genuineness of documents or
securities deposited hereunder, or for any description therein, or for the
identity, authority or rights of persons executing or delivering or purporting
to execute or deliver any such document, security or endorsement. The Escrow
Agent shall not be called upon to advise any party as to the wisdom in selling
or retaining or taking or refraining from any action with respect to any
securities or other property deposited hereunder. The Escrow Agent shall have no
responsibility for the contents of any writing of any third party contemplated
herein as a means to resolve disputes and may rely without any liability upon
the contents thereof.

(j) In the event of any dispute between or conflicting claims by or among the
Company and Madison Williams with respect to any Escrow Property, the Escrow
Agent shall be entitled, in its sole discretion, to refuse to comply with any
and all claims, demands or instructions with respect to such Escrow Property so
long as such dispute or conflict shall continue, and the Escrow Agent shall not
be or become liable in any way to the Company or Madison Williams for failure or
refusal to comply with such conflicting claims, demands or instructions. The
Escrow Agent shall be entitled to refuse to act until, in its sole discretion,
either (i) such conflicting or adverse claims or demands shall have been
determined by a final order, judgment or decree of a court of competent
jurisdiction, which order, judgment or decree is not subject to appeal, or
settled by agreement between the conflicting parties as evidenced in a writing
signed by an Authorized Person of each of the parties and satisfactory to the
Escrow Agent, or (ii) the Escrow Agent shall have received security or an
indemnity satisfactory to it sufficient to hold it harmless from and against any
and all losses that it may incur by reason of so acting. The Escrow Agent may,
in addition, elect, in its sole discretion, to commence an interpleader action
or seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed an obligation of, the Company.

9. Termination.

(a) This Agreement shall terminate upon the earlier of (i) payment pursuant to
Section 6 of all amounts held in the Escrow Account, or (ii) earlier
notification in accordance with this Section 9.

(b) The Escrow Agent may at any time resign by giving 30 days written notice of
resignation to the Company and Madison Williams. Upon receiving such notice of
resignation, the Company and Madison Williams shall promptly appoint a successor
and, upon the acceptance by the successor of such appointment, release the
resigning Escrow Agent from its obligations hereunder (other than obligations
and liabilities as determined by a court of competent jurisdiction to have been
caused by the prior willful misconduct or gross negligence of the Escrow Agent)
by written instrument, a copy of which instrument shall be delivered to the
resigning Escrow Agent and the successor. If no successor shall have been so
appointed and have accepted appointment within such 30 day period, the resigning
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Escrow Agent in connection

 

8



--------------------------------------------------------------------------------

with such proceeding shall be paid by, and be deemed an obligation of, the
Company. The Escrow Agent’s sole responsibility after such 30 day notice period
expires shall be to hold the Escrow Property and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
or a final order or judgment of a court of competent jurisdiction, at which time
of delivery the Escrow Agent’s obligations hereunder shall cease and terminate.

(c) The Company and Madison Williams, by issuing a joint written instruction to
the Escrow Agent, shall have the right to terminate the appointment of the
Escrow Agent. Such joint written instruction shall specify the date upon which
such termination shall take effect. Thereafter, the Escrow Agent shall have no
further obligation hereunder (other than obligations and liabilities as
determined by a court of competent jurisdiction to have been caused by the prior
willful misconduct or gross negligence of the Escrow Agent) except to hold the
Escrow Property as depository. The Company and Madison Williams agree that in
the event of such termination, they will cooperate with each other to jointly
appoint a banking corporation, trust company or attorney as successor Escrow
Agent and the Company shall pay the Escrow Agent’s fees, costs and expenses or
other obligations owed to Escrow Agent hereunder. The Escrow Agent shall refrain
from taking any action until receiving written instructions jointly signed by
the Company and Madison Williams designating the successor Escrow Agent.

10. Fees. As consideration for its agreement to act as Escrow Agent as herein
described, the Company agrees upon demand to pay the Escrow Agent fees
determined in accordance with the terms set forth on Exhibit G hereto (made a
part of this Agreement as if herein set forth). In addition, the Company agrees
to reimburse the Escrow Agent for all reasonable expenses, disbursements and
advances incurred or made by the Escrow Agent in performance of its duties
hereunder (including reasonable fees, expenses and disbursements of its
counsel).

11. Indemnification of Escrow Agent. The Company and Madison Williams shall
jointly and severally be liable for and shall jointly and severally reimburse
and indemnify, defend and hold harmless the Escrow Agent and its officers,
directors, employees, representatives and agents, from and against and any and
all claims, expenses, obligations, liabilities, losses, damages, actions, suits,
judgments, reasonable costs and expenses (including reasonable attorneys’ fees
and expenses) suffered or incurred by the Escrow Agent relating to, or arising
from the acceptance and performance of its obligations hereunder, or from any
claims against the Escrow Agent by reason of its participation in the
transactions contemplated hereby, except to the extent caused by the Escrow
Agent’s own gross negligence or willful misconduct. The obligations of the
Company and Madison Williams provided for in this Section 11 shall survive the
termination of this Agreement and the resignation or removal of the Escrow
Agent.

12. Governing Law; Consent to Jurisdiction. This Agreement shall be interpreted,
construed, enforced and administered in accordance with the internal substantive
laws (and not the choice of law rules) of the State of New York. The parties
hereby submit to the personal jurisdiction of, and agree that all proceedings
relating hereto shall be brought in, courts located within the City and State of
New York. The parties hereby waive the right to trial by jury and to assert
counterclaims in any such proceedings. To the extent that in any jurisdiction
either party may be entitled to claim, for itself or its assets, immunity from
suit, execution, attachment (whether before or after judgment) or other legal
process, each hereby irrevocably agrees not to claim, and hereby waives, such
immunity. The parties waive personal service of process and consent to service
of process by certified or registered mail, return receipt requested, directed
to it at the address last specified for notices hereunder, and such service
shall be deemed completed ten (10) calendar days after the same is so mailed.

 

9



--------------------------------------------------------------------------------

13. Use of Escrow Agent’s Name. No printed or other matter in any language
(including, without limitation, any Offering document, any supplement or
amendment relating thereto, notices, reports and promotional material) which
mentions the Escrow Agent’s name or the rights, powers, or duties of the Escrow
Agent shall be issued by the other parties hereto or on such parties’ behalf
unless the Escrow Agent shall first have given its specific written consent
thereto.

14. Inurement; Assignment. This Agreement shall be binding upon and inure solely
to the benefit of the parties hereto and their respective successors and
assigns, heirs, administrators and representatives, and shall not be enforceable
by or inure to the benefit of any other third party. No party may assign any of
its rights or obligations under this Agreement without the written consent of
the other parties.

15. Amendment. This Agreement may only be modified by a writing signed by all of
the parties hereto. No waiver hereunder shall be effective unless in a writing
signed by the party to be charged.

16. Headings. The section headings herein are for convenience only and shall not
affect the construction thereof. Unless otherwise indicated, references to
Sections are to Sections contained herein.

17. Counterparts. This Agreement may be executed in one or more counterparts but
all such separate counterparts shall constitute but one and the same instrument;
provided that, although executed in counterparts, the executed signature pages
of each such counterpart may be affixed to a single copy of this Agreement which
shall constitute an original.

Remainder of page intentionally left blank

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

TRANSATLANTIC PETROLEUM LTD. By:   /s/ Matthew W. McCann Name:   Matthew W.
McCann Title:   Chief Executive Officer

 

MADISON WILLIAMS AND COMPANY LLC By:   /s/ Sylvia Barnes Name:   Sylvia Barnes
Title:   Managing Director

 

CITIBANK, N.A., as Escrow Agent By:   /s/ Mary Ellen Connolly Name:   Mary Ellen
Connolly Title:   Vice President

 

11